DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 

Applicant argues:
“The training data of Codenie does not, however, employ groupings of similar broadcast networks and groupings of dissimilar broadcast networks, nor does it employ audience data and genre data for time segments of network broadcasts, as recited in claim 1”, Remarks, page 6. To this matter, the examiner respectfully disagrees.

Codenie clearly teaches a training phase for a training model. It clearly teaches that the training data includes multiple data records with a data record containing a pair of video signals including a target correlation score ([0058]). Codenie teaches that the data record includes title of the broadcast, type, recurrence/time of the day; similarity to other broadcasts, profile data of users, etc. ([0023]-[0025]; [0028]). 

“It is respectfully submitted that Codenie fails to disclose these training data, because, as will be shown in detail below, the training data in Codenie comprises only a data set containing pairs of video signals and related information about a correlation between the video signals, i.e. a correlation score. Whether this correlation score is derived based on some information similar to the claimed information, e.g., similarity/dissimilarity of broadcasts, is immaterial because the neural network of Codenie is not trained with any such data. The neural network of Codenie is directed to determining an encoding method to use for a broadcast, and thus the training data in Codenie is tailored specifically for this purpose, wherein a past broadcast using some encoding parameters may inform the determination of the encoding parameters for a current broadcast”. Remarks, pages 7, 8. To this matter, the examiner respectfully disagrees.


Codenie clearly teaches a training phase for a training model. It clearly teaches that the training data includes multiple data records with a data record containing a pair of video signals including a target correlation score ([0058]). Codenie teaches that the data record includes title of the broadcast, type, recurrence/time of the day; similarity to other broadcasts, profile data of users, etc. ([0023]-[0025]; [0028]). Codenie teaches the system inputs the data mentioned above along with a target correlation score. During the training phase, and based on the input data records and video information, a correlation score is calculated iteratively using different data records. The system compares the correlation score with the input target correlation score and finds the channels that match closely to the input video (at least, [0058]). Once a similar channel, the system sets encoding parameters for the system encoder ([0059]; [0060]).

“Applicant respectfully stresses that the first training data recited in claim 1 comprises groupings of similar and dissimilar broadcast networks, contrary to Codenie, which groups/pairs of video signals and associates the pair with a correlation score. Applicant acknowledges that the correlation score of Codenie may be construed as a similarity measure, however, this correlation score is a similarity measure for the video signals, and not for broadcast networks. A "broadcast network" specifically connotes the identity of the network itself, and may not be properly construed as referring to a broadcast or a video signal, as disclosed in Codenie”. Remarks, page 9. To this matter, the examiner respectfully disagrees.


The examiner did not find an explicit definition for the term ‘broadcast network’ in applicant’s Specification.
However, even if that was the case, that ‘broadcast network’ meant ‘identity of the network’, the information used includes the name of the channel (at least, [0031]). 

“In the rejection of claim 1, the Examiner references portions of Codenie that refer to similarities between broadcasts, which may include, e.g., the producer of the feed. See Codenie, par. 53. However, this information is not disclosed as being used as training data for a neural network. This information may inform the correlation score that is determined between two video signals, which is then used as training data, but this information is not used directly as training data”. Remarks, pages 9 and 10. To this matter, the examiner respectfully disagrees.

 
Codenie clearly teaches a training phase for a training model. It clearly teaches that the training data includes multiple data records with a data record containing a pair of video signals including a target correlation score ([0058]). Codenie teaches that the data record includes title of the broadcast, type, recurrence/time of the day; similarity to other broadcasts, profile data of users, etc. ([0023]-[0025]; [0028]). Codenie teaches the system inputs the data mentioned above along with a target correlation score. During 

“Claim 1 further recites "training an encoder neural network based on the first and second training data." Thus, claim 1 explicitly recites that the training data is used to train an encoder neural network, and there is no ambiguity as to what "training data" refers to in the context of claim 1”.  Remarks page 11. To this matter, the examiner respectfully disagrees. 

Codenie clearly teaches a training phase for a training model. It clearly teaches that the training data includes multiple data records with a data record containing a pair of video signals including a target correlation score ([0058]). Codenie teaches that the data record includes title of the broadcast, type, recurrence/time of the day; similarity to other broadcasts, profile data of users, etc. ([0023]-[0025]; [0028]). Codenie teaches the system inputs the data mentioned above along with a target correlation score. During the training phase, and based on the input data records and video information, a correlation score is calculated iteratively using different data records. The system compares the correlation score with the input target correlation score and finds the channels that match closely to the input video (at least, [0058]). Once a similar channel, the system sets encoding parameters for the system encoder ([0059]; [0060]).

.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11-13, 15, 16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Codenie et al. (hereinafter ‘Codenie’, Pub. No. 2021/0092493).

Regarding claims 1 and 11, Codenie teaches a system (101, Fig. 1; [0027]), comprising: 
a memory (database 111, [0028])  storing first training data comprising groupings of similar broadcast networks and groupings of dissimilar broadcast networks ([0023]; [0038];  [0053]-[0055]) and second training data comprising audience data and genre data for time segments of network broadcasts ([0025]; [0028]; [0035]; [0067]); 
a processor training an encoder neural network based on the first and second training data, executing the trained neural network with input data comprising at least a first network broadcast time segment ([0030]; [0057]-[0060]; [0064]), and determining a similarity measure between the first network broadcast time segment and a second ([0023]; [0037]; [0038]; [0052]-[0054]; [0057]-[0060]; [0064]).

Regarding claims 2 and 12, Codenie teaches wherein the trained neural network is executed with input data comprising the first and second network broadcast time segments and at least one additional third network broadcast time segment, the trained neural network determining similarity measures between the first, second and third network broadcast time segments ([0058]; 0064]).

 Regarding claims 3 and 13, Codenie teaches further comprising: 
a display displaying the two-dimensional plot (Figs. 7 and 9; [0059]; [0068]; [0069]);
graphing the network broadcast time segment inputs on the two-dimensional plot where similar network broadcast time segments are mapped to the plot at short distances from each other and dissimilar network broadcast time segments are mapped to the plot at long distances from each other (Figs. 7 and 9; [0059]; [0068]; [0069]).

  Regarding claims 4 and 15, Codenie teaches further comprising:   
determining a network broadcast rime segment from a predetermined set of network broadcast time segments having a highest degree of similarity to the first network broadcast time segment ([0023]; [0037]; [0038]; [0052]-[0054]; [0057]-[0060]; [0064]).

([0025]; [0028]; [0077]).  

	Regarding claims 8 and 19, Codenie teaches wherein the first training data is generated manually or is generated based on a comparison of network program genres ([0032]). 
 
	Regarding claim 21, Codenie teaches wherein each grouping of similar broadcast networks includes a pair of broadcast networks identified as similar to one another and wherein each grouping of dissimilar broadcast networks includes a pair of broadcast networks identified as dissimilar to one another, wherein the broadcast networks used in the groupings of similar and dissimilar broadcast networks are selected from a predetermined set of broadcast networks ([0023]; [0058]; [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codenie et al. (hereinafter ‘Codenie’, Pub. No. 2021/0092493) in view of Allen et al. (hereinafter ‘Allen’, Pub. No. 2020/0082019).

Regarding claims 6 and 17, Codenie teaches all the limitations of the claims they depend on. On the other hand, Codenie does not explicitly teach wherein the second training data is extracted as n-dimensional vectors of a predetermined number of similarity descriptors for network broadcast time segments.
However, in an analogous art, Allen teaches a system that uses neural networks to group similar groups of media using vector descriptors ([0027]; [0037]-[0041]). The system trains the neural system with feature vectors for various objects and finds similarities between vectors by calculating cosine similarities between feature vector of an instant media data and a stored feature vector at a database ([0052]). Feature vectors can comprise n-dimensions each quantifying a latent feature of a media content item. The vectors could be 40-dimensional or any other bigger number ([0054]; [0062]). Roughly speaking, a greater number of dimensions allows increased specificity in defining similarities and differences between media ([0054]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Codenie’s invention with Allen’s feature of using vectors of n-dimensions to find similarities and differences for the benefit of ‘increasing specificity defining the similarities and differences between media content’ (Allen: [0054]).

Regarding claims 7 and 18, Codenie and Allen teach wherein the network broadcast time segments are characterized with 62 similarity descriptors (Allen: [0054]; [0062]).   

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codenie et al. (hereinafter ‘Codenie’, Pub. No. 2021/0092493) in view of Ahmed et al. (hereinafter ‘Ahmed’, Pub. No. 2021/0150728).

Regarding claims 10 and 20, Codenie teaches all the limitations of the claims they depend on.  On the other hand, Codenie does not explicitly teach wherein the encoder neural network is a Siamese neural network.  
On the other hand, in an analogous art, Ahmed teaches an encoding system that looks for similarities and dissimilarities between two media input (video or pictures) during video analysis ([0020]; [0023]-[0034]). Ahmed teaches using a Siamese network as the encoder system ([0036]; [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Codenie’s invention with Ahmed’s feature of using a Siamese neural network for the benefit of learning or predicting from very little available data.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421